Montgomery App. No. 27009, 2016-Ohio-7323. On review of an order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ entry filed November 21, 2016:
“Does the collateral consequences exception to mootness apply to an appeal from an expired protective order when the appellant faces possible collateral consequences that may not be ascertainable at the time of the appeal?”
The conflict case is Wilder v. Perma, 174 Ohio App.3d 586, 2007-Ohio-6635 (8th Dist.).
It is ordered by the court that the clerk shall issue an order for the transmittal of the record from the Court of Appeals for Montgomery County.
It is ordered by the court, sua sponte, that this cause is consolidated with 2016-1737, Cyran v. Cyran, and that briefing in 2016-1737 and 2016-1870 shall be consolidated. The parties shall file two originals of each of the briefs under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.
O’Connor, C.J., dissents.